UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1709


ROBERT L. JOHNSON,

                  Plaintiff - Appellant,

             v.

NUBIAN PRINCESS ENT,

                  Defendant - Appellee.


Appeal from the United States District Court for District of
South Carolina, at Florence. Terry L. Wooten, District Judge.
(4:07-cv-01625-TLW)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert L. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert L. Johnson seeks to appeal the district court’s

order     accepting        the     magistrate          judge’s        recommendation          and

dismissing his civil complaint.                     We dismiss the appeal for lack

of   jurisdiction         because       the    notice      of   appeal    was      not   timely

filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           This appeal period

is “mandatory and jurisdictional.”                         Browder v. Dir., Dep’t of

Corr.,      434    U.S.    257,     264       (1978)       (quoting     United     States     v.

Robinson, 361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket

on   July    31,    2007.         The    notice       of    appeal     was    filed      at   the

earliest on June 13, 2008.                     Because Johnson failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                             We dispense with

oral     argument     because          the    facts     and     legal    contentions          are

adequately        presented       in    the     materials       before       the   court      and

argument would not aid the decisional process.



                                                                                    DISMISSED

                                                2